J-S71032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.W., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: E.B., FATHER
                                                       No. 830 EDA 2016


                 Appeal from the Order Entered March 2, 2016
       in the Court of Common Pleas of Philadelphia County Family Court
                       at No(s): CP-51-DP-0000433-2016
                                 FID: 51-FN-393-2016

BEFORE: BOWES, PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED NOVEMBER 18, 2016

        E.B. (“Father”) appeals from the order entered on March 2, 2016, in

the Philadelphia County Court of Common Pleas Family Court, adjudicating

dependent his daughter J.W. (“Child”), born in May of 1998,1 and ordering


*
    Former Justice specially assigned to the Superior Court.
1
  We note that J.W. turned eighteen years of age in May 2016 and, in
general, is not considered a “child” for purposes of dependency. See 42
Pa.C.S. § 6302. It is well settled that an actual claim must be present at all
stages of the judicial process for the case to be actionable, however an
exception can be made “where a party will suffer some detriment without
the court’s decision.” Pub. Defender’s Office of Venango Cnty. v.
Venango Cnty. Ct. of Common Pleas, 893 A.2d 1275, 1279-80 (Pa. 2006)
(citation omitted). In this case, J.W.’s dependency could be extended to age
21, if she were adjudicated dependent by the trial court prior to age 18.
See 42 Pa.C.S. § 6302; § 6351. Therefore, the instant case is not moot
because J.W. would suffer a detriment without the trial court’s adjudication
of dependency. See Pub. Defender’s Office of Venango Cnty., 837 A.2d
at 1279-80. Further, the mootness exception is also applicable because
E.B., as J.W.’s father, could suffer a detriment in any future proceedings
with DHS should J.W. be declared dependent. See In re D.A., 801 A.2d
614, 616-17 (Pa. Super. 2002).
J-S71032-16


that she remain in the care and custody of Department of Human Services

(“DHS”). We affirm.

     The trial court related the factual and procedural history as follows:

        [The dependency] petition was filed pursuant to an Order
        of Protective Custody (“OPC”) obtained by DHS on
        February, 22, 2016.

        The previous involvement of DHS stemmed from August 4,
        2012, when it received a Child Protective Services Report
        (“CPS”) report alleging that [Child] had been the victim of
        sexual abuse by her former step-father, K.W., when she
        was between the age of nine (9) and twelve (12) years
        old. K.W. and J.W. (“Mother”) were the caregivers of
        [Child] and her sibling. It was reported to DHS that
        [Child] disclosed the sexual abuse to [Mother]. The report
        further alleged that the abuse stopped after [Child]
        watched an episode of Special Victim’s Unit, and informed
        K.W. that if he did not stop abusing her, she would report
        him to the police.      Thereafter, K.W. stopped sexually
        abusing [Child]. The report was indicated.

        [Child] never received sexual abuse therapy.

        In August 2012, [Child] went to live with her maternal
        aunt, [T.W.].

        From November 2012 to June 2013, [Child] lived with
        [Father] in Harrisburg, Pa.

        Prior to age fourteen (14), [Child] had never spoken to or
        seen [Father].

        While living with [Father], [Child] did not perform well
        academically.     [Child] was unable to participate in
        extracurricular activities, because she had to care for her
        nephew after school.

        Subsequently, [Child] ran away from [Father]’s home and
        walked to Hershey, [Pennsylvania], stating that she no
        longer desired to live with [Father] and wanted to return to
        [Mother]’s home.


                                    -2-
J-S71032-16



       On January 28, 2016, while residing with [Mother], [Child]
       voluntarily went to Pathways Youth Shelter (“PYS”), a
       program for children experiencing conflict with their
       parents, and [Child] was accepted into its twenty-one day
       program.

       Consequently, on February 18, 2016, DHS received a
       General Protective Services Report (“GPS”) which alleged
       that [Child] had been living at PYS for the last twenty-one
       (21) days and had reached the final day and could no
       longer remain at the shelter. It was alleged that [Mother]
       refused to allow her to return home and that [Child] did
       not initially want to return home. The report further
       alleged that [Father] had been notified; that he was willing
       to travel from Harrisburg to Philadelphia to pick up [Child],
       but that [Child] did not want to go with him; that she was
       on the honor roll at her high school and she wished to
       remain in Philadelphia to complete her senior year.

       Subsequently, on February 19, 2016, DHS met with [Child]
       at PYS. [Child] expressed that she experienced a lot of
       conflict in her interactions with [Mother]. [Child] also
       reiterated to DHS that she did not want to go to Harrisburg
       to live with her father. Furthermore, [Child] told DHS that
       she did not want to return to [Mother]’s home. However,
       [Child] later retracted her statement and agreed to return
       home, if [Mother] decided to participate in therapy with
       her.

       On February 19, 2016, [Father] travelled to Philadelphia to
       pick her up, but [Child] once again declined to go to
       Harrisburg with her father and returned to PYS instead.

       On February 19, 2016, PYS agreed to allow [Child] to
       remain at the shelter until February 22, 2016.

       Subsequently, on February 21, 2016, [F]ather visited
       [Child] at PYS and attempted to convince [Child] to return
       with him to Harrisburg, but [Child] still refused to go.

       The following day, on February 22, 2016, DHS spoke with
       [Mother] who stated that [Child]’s choices were to go with
       [Father] to Harrisburg or to be placed in foster care.


                                   -3-
J-S71032-16



         As a result, DHS obtained the aforementioned Order of
         Protective Custody and placed [Child] in foster care
         through Turning Points for Children.

         On February 24, 2016, a shelter care hearing was held
         before [the trial court] where [the trial court] ordered that
         the OPC be lifted and the child be temporarily committed
         to DHS.

Trial Ct. Op., 4/12/16, at 1-3 (unpaginated).

      On March 2, 2016, a dependency hearing was held. At the hearing,

Ms. Tara Fisher (a caseworker from DHS), Child, Mother, and Father

testified. Following the hearing, the court adjudicated Child dependent and

committed Child to the care and custody of DHS.

      On March 15, 2016, Father timely appealed and filed a statement of

errors complained of pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         On

appeal, Father raises the following issues:

         Whether there were grounds for the adjudication of
         [dependency] of [] Child, as to the evidence having been
         sufficient to establish [Father] as unwilling or unable to
         care for [] Child?

         Whether there was sufficient evidence to support the
         placement of [] Child into [DHS’s] [c]ustody?

Father’s Brief at 5.

      Our Supreme Court set forth our standard of review for dependency

cases as follows.

         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record, but does not require the appellate court to


                                     -4-
J-S71032-16


         accept the lower court’s inferences or conclusions of law.
         Accordingly, we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

       Section 6302 of the Juvenile Act defines a “dependent child” as a child

who:

         (1) is without proper parental care or control, subsistence,
         education as required by law, or other care or control
         necessary for his physical, mental, or emotional health, or
         morals. A determination that there is a lack of proper
         parental care or control may be based upon evidence
         of conduct by the parent, guardian or other
         custodian that places the health, safety or welfare of
         the child at risk, including evidence of the parent’s,
         guardian’s or other custodian’s use of alcohol or a
         controlled substance that places the health, safety or
         welfare of the child at risk[.]

42 Pa.C.S. § 6302(1) (emphasis added).

       In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this Court clarified

the definition of “dependent child” further.

         The question of whether a child is lacking proper parental
         care or control so as to be a dependent child encompasses
         two discrete questions: whether the child presently is
         without proper parental care and control, and if so,
         whether such care and control are immediately available.

Id. at 872 (quotation marks and citation omitted); see also In re J.C., 5

A.3d 284, 289 (Pa. Super. 2010). “This Court has defined ‘proper parental

care’ as ‘that care which (1) is geared to the particularized needs of the child

and (2) at a minimum, is likely to prevent serious injury to the child.’” In re

A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (citation omitted). Additionally,

the “burden of proof in a dependency proceeding is on the petitioner to


                                     -5-
J-S71032-16


demonstrate by clear and convincing evidence that a child meets that

statutory definition of dependency.” In re G., T., 845 A.2d at 872 (citation

omitted).

      With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

         [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to
         make a finding that a child is dependent if the child meets
         the statutory definition by clear and convincing evidence.
         If the court finds that the child is dependent, then the
         court may make an appropriate disposition of the child to
         protect the child’s physical, mental and moral welfare,
         including allowing the child to remain with the parents
         subject to supervision, transferring temporary legal
         custody to a relative or a private or public agency, or
         transferring custody to the juvenile court of another state.
         42 Pa.C.S. § 6351(a).

Id. at 617 (alteration in original and citation omitted).

      Regarding the placement of a child who has been adjudicated

dependent, this Court has explained:

         When a child is adjudicated dependent, the child’s proper
         placement turns on what is in the child’s best interest, not
         on what the parent wants or which goals the parent has
         achieved. See In re Sweeney, 393 Pa. Super. 437, 574
         A.2d 690, 691 (1990) (noting that “[o]nce a child is
         adjudicated dependent . . . the issues of custody and
         continuation of foster care are determined by the child’s
         best interests”). Moreover, although preserving the unity
         of the family is a purpose of the Act, another purpose is to
         “provide for the care, protection, safety, and wholesome
         mental and physical development of children coming within
         the provisions of this chapter.” 42 Pa.C.S. § 6301(b)(1.1).
         Indeed, “[t]he relationship of parent and child is a status
         and not a property right, and one in which the state has an
         interest to protect the best interest of the child.” In re



                                      -6-
J-S71032-16


           E.F.V., 315 Pa. Super. 246, 461 A.2d 1263, 1267 (1983)
           (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      Instantly, after careful review of the parties’ briefs, the certified

record, and the trial court’s opinion, we are satisfied that the record

supports the trial court’s findings, the findings support the trial court’s

conclusion that Child is dependent based upon a lack of parental care and

control, and the placement of Child with DHS was necessary and appropriate

for Child’s well-being. Accordingly, we affirm on the basis of the trial court’s

opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/18/2016




                                     -7-